DETAILED ACTION 
The present application, filed on 6/26/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 5/2/2022. 
a.  Claims 1-4 are amended
c.  Claims 5-14 are new

Overall, Claims 1-14 are pending and have been considered below.   


Claim Rejections - 35 USC § 101 
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 2 and Claim 3 are directed to a system respectively, while and Claim 4 is directed to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 2, 3, 4) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: interprets the inputted data for such BOTs, synthesizes a procedure in response to the data, translates the data following the synthesis into action steps, executes such procedure based upon such translations, generates at least one response to such device, communicates such response to the user via the user interface. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, manually or verbally, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “interprets the inputted data for such BOTs” and “synthesizes a procedure in response to the data” in the context of this claim, encompasses the user mentally, manually or verbally interprets and organizes data. Further, “translates the data following the synthesis into action steps” and “executes such procedure based upon such translations” in the context of this claim, encompasses the user mentally, manually or verbally creates action steps and acts based on the created steps. Finally, “generates at least one response to such device” and “communicates such response to the user via the user interface” in the context of this claim, encompasses the user mentally, manually or verbally generates a result/response and communicates that result/response.  

	The claim also recites: BOT system learns to do a task autonomously. 
	The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, manually or verbally, but for the recitation of generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. Specifically, learning autonomously, in the context of this claim, encompasses the user manually, mentally or verbally learning by repetition, like human beings do.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving data into the system; converting the data; authenticating the user; receiving previous bot search results; storing the inputted data, storing the search results; storing a team of autonomous bots; invoking a bot. When considered individually, these additional claim elements represent general receipt, transmission and storing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Additional remaining claim elements are: the input data; the bot. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a video display; an API; an user interface are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: receiving data into the system; converting the data; authenticating the user; receiving previous bot search results; storing the inputted data, storing the search results; storing a team of autonomous bots; invoking a bot. When considered individually, these additional claim elements represent general receipt, transmission and storing claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the input data; the bot. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a video display; an API; an user interface. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 6 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: actively elicit service requests; interpret user directives; disambiguate among competing directives; receive clarifying directives; carry out or initiate service requests. When considered individually, these additional claim elements represent general receipt and transmission, as well as general calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: processing and filtering the search results of an existing search engine. When considered individually, these additional claim elements are comparable to “performing repetitive calculations” “re-computing”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: synthesizes a procedure for authenticating the user. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" (see MPEP 2106.05(d)) {see at least US 2015/0067800 to Hosoda, US 2014/0259129 to Copsey}

Dependent Claims 5, 7-9, 11-13 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: demographic information; personal information; health information; entertainment information; digital library architecture; communication element; the work; storing element; the system; the user. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2300, fig2900 and [page 19], including among others: user terminals; firewall; financial servers; research servers; communication servers. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-14 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim 4 rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claim 4 is directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claim 4 identifies neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
Written Description (Possession)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 USC 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1-4 are rejected for reciting the subject matter “converting such data …,” “interprets the input data” and “synthesizes a procedure.” which is not adequately described in the specification, in the drawings or in the original set of claims to satisfy the requirements as described in MPEP 2163.05 V: “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved …” Further "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement).”
In the instant situation, the application specification fails to describe the terms “converting such data …,” “interprets the input data” and “synthesizes a procedure.” In addition, no further information, like calculation method or algorithm is provided; i.e. HOW the functions are performed. The specification discloses neither the function, nor necessary structure, nor the necessary algorithm to perform the function, i.e. HOW the functions are performed.    
The question is, given the disclosure, would a POSITA conclude that the inventor was in possession of the terms “converting such data …,” “interprets the input data” and “synthesizes a procedure.”  in order to cause a system to perform the functions? The answer is clearly “no.” It looks as if the invention recites terms that have neither structure nor algorithm. 
Therefore, the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For examination purpose, Examiner will interpret “converting such data …,” “interprets the input data” and “synthesizes a procedure” as any type of actions, which is what the prior art of record discloses. The reference is provided for compact prosecution purpose. 

	The reminder of the claims is rejected by virtue of dependability. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitations that contain statement(s) such as "if, may, might, can, could, likely", as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. (MPEP §2106 II C; In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991)). Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 

Claims 1-3, 5-14 are rejected for reciting optional language, therefore being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

	Claims 1-3, 6, 9, 10, 12 recite statements containing the verb “can,” which represents optional language. 
 
	The remainder of the claims are rejected by virtue of dependency. The reference is provided for the purpose of compact prosecution. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Degenhardt et al (US 2006/0026231), in view of Carlson et al (US 2007/0043878), if further view of Di Profio et al (US 2012/0268483), in further view of Kacarov et al (US 7,823,190).  
Regarding Claims 1-4 – Degenhardt discloses: A personal helper BOT system, capable of interacting with a video displaying device and interoperable with external functionality via remote procedure calls, and …, comprising: {see at least fig1, [0004]-[0005]} 
	wherein such user interface is engageable via such device; {see at least fig3; [0024] FIG. 3 shows an exemplary embodiment of a user interface 300 illustrating a use case and product of a collaborative bot. The user interface 300 shows a discussion group query 302 by a user 304. The query 302 includes a question (collaborative data) seeking information for a specific topic (i.e. where to find specific information about a product); [0015] The information resource can also be connected to an interface, in which the bot provides an answer to a problem or query} 
	wherein such data is made recognizable by such system; {see at least [0015] The information resource can also be connected to an interface, in which the bot provides an answer to a problem or query; [0021] At 202, a bot receives instructions for its purpose, i.e. the type of information and/or content for which it will search and process; [0024] The user interface 300 shows a discussion group query 302 by a user 304. The query 302 includes a question (collaborative data) seeking information for a specific topic (i.e. where to find specific information about a product). A bot will traverse the question to determine a topic (EP 6.0, collaboration on objects, documents, and business processes)}
	a receptor within and electronically connected to the system that receives results of a search by the at least one BOT based upon data caused to be the inputted data by the user previously; {see at least [0025] The bot then will generate a link 312 to an information source based on the topic. In the case illustrated, the link 312 is provided in the discussion group thread as a response 308 to the discussion group query 302. The response also provides a bot identifier 310 to show that the answer has been generated by the bot service. The response 308 is automatically inserted by the collaborative bot into the user interface 300 in a close proximal relation to the query 302 to enable a quick and efficient source of information for the user.}
	a storage element within and electronically connected to the system for inputted data and search results within the system; {see at least [0023] At 214, the bot can insert the link to the source of collaboration data, generate a cross-link between the source of collaboration data and the other information source, or otherwise form a connection between the source of collaboration data and the other information source; [0024] The user interface 300 shows a discussion group query 302 by a user 304. The query 302 includes a question (collaborative data) seeking information for a specific topic (i.e. where to find specific information about a product). A bot will traverse the question to determine a topic (EP 6.0, collaboration on objects, documents, and business processes); fig3; [0014] The collaboration data 110 includes, but is not limited to, web pages, discussion threads, FAQ's, feedback loops, requests for information and/or help, problem descriptions, chats, e-mails, etc. Each bot constantly monitors collaboration data provided by people while they collaborate; [0016] There can be many different types of bots for various purposes. The bots can be programmed to automatically insert relevant information into a collaborative process. Examples include inserting a link pointing to a relevant document or web page into a discussion group, proposing an answer for an FAQ, establish cross-link between two similar discussions [0015], [0017]}
	… for a team of BOTs; {see at least [0014]-[0015] separately programmable bots (reads on team of bots); [0017] running bots in a batch mode (reads on team of bots whose running is coordinated)}  
	a coordination element within and electronically connected to the system that coordinates an activity of such BOTs, {see at least [0012] A collaborative bot system for enhancing collaboration data is described. Collaboration data includes information from a source stored in a repository. The bot system includes one or more bots that automatically and systematically traverse the collaborative data, extract the "idea" behind the collaborative information using a text mining tool, and create one or more links between different parts of the collaborative information, to other resources or to people who can contribute; [0001] A collaborative work environment can include computer and communications hardware and software configured to execute and manage collaborative communications among organizationally- or work-related people; [0014], a computer to coordinate the activity of the collaborative bots, inherently discloses a processor to coordinate (i.e. means for coordinating) the activity of the bots; [0021]-[0023]; fig2}
wherein such coordination element 
	interprets the inputted data for such BOTs, {see at least [0021] At 202, a bot receives instructions for its purpose, i.e. the type of information and/or content for which it will search and process; [0015] The information resource can also be connected to an interface, in which the bot provides an answer to a problem or query. The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110; [0024] A bot will traverse the question to determine a topic (EP 6.0, collaboration on objects, documents, and business processes); fig3} 
	synthesizes a procedure in response to the data, {see at least [0021] At 204, the bot traverses text-based information from a source of collaboration data. The bot employs a text mining tool to determine the context of the source of collaboration data, and at 206 extracts a topic from at least a portion of the collaboration data. The topic can be a theme, idea, or concept such as a subject matter, question, problem, etc."; [0014] Each bot is configured to "crawl" collaboration data 110 and extract a topic, i.e. theme, subject matter, etc., of a portion of the collaboration data 110; [0015] Each bot is further configured to extract a topic from the portion of collaboration data 110, and create a link between the portion of collaboration data 110 and an information resource related to the collaboration data 110 based on the topic; [0016]-[0017], [0020]}
	translates the data following the synthesis into action steps that invoke a team of BOTs, {see at least [0015] Each bot is further configured to extract a topic from the portion of collaboration data 110, and create a link between the portion of collaboration data 110 and an information resource related to the collaboration data 110 based on the topic ... The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time; [0016] The bots can be programmed to automatically insert relevant information into a collaborative process. Examples include inserting a link pointing to a relevant document or web page into a discussion group, proposing an answer for an FAQ, establish cross-link between two similar discussions. The bots can also be programmed to invite an expert to participate in a collaborative process. Examples of this are inviting an expert into a discussion group or inviting an expert to participate in a chat session; [0017], [0020]; [0014]-[0015] separately programmable bots (reads on team of bots); [0017] running bots in a batch mode (reads on team of bots whose running is coordinated)}
	executes such procedure based upon such translations, and {see at least [0015 The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time; [0016]}
	generates at least one response to such device representative of a work of the team of BOTs; {see at least [0015] create a link between the portion of collaboration data 110 and an information resource related to the collaboration data 110 based on the topic ... bot provides an answer to a problem or query"; [0016], [0025] The bot then will generate a link 312 to an information source based on the topic; [0014]-[0015] separately programmable bots (reads on team of bots); [0017] running bots in a batch mode (reads on team of bots whose running is coordinated)} 
	a communications element within and electronically connected to the system for communicating at least one such response to the user via the user interface; {see at least [0015] bot provides an answer to a problem or query; [0025] In the case illustrated, the link 312 is provided in the discussion group thread as a response 308 to the discussion group query 302. The response also provides a bot identifier 310 to show that the answer has been generated by the bot service. The response 308 is automatically inserted by the collaborative bot into the user interface 300 in a close proximal relation to the query 302 to enable a quick and efficient source of information for the user; fig3}
	wherein the synthesis uses a previously captured procedures modified based upon the new data. {see at least [0015] Each bot is further configured to extract a topic from the portion of collaboration data 110, and create a link between the portion of collaboration data 110 and an information resource related to the collaboration data 110 based on the topic. The information resource can include another source of collaboration data, an information source related to an expert of the topic, or other source information. The information resource can also be connected to an interface, in which the bot provides an answer to a problem or query. The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time (reads on previously captured procedure and new data} 

Degenhardt does not disclose, however, Carlson discloses:  
	a user interface within and electronically connected to the system comprising a personal assistant in the form of a customizable avatar, {see at least [0077] A monitor 191 or other type of display device is also connected to the system bus 121 via an interface, such as a video interface 190; [0006] While the degree of sophistication of a bot may vary greatly, a bot may be configured to have a visual icon, or avatar, appearing to a user, and may also be configured to have human attributes and personality traits; [0059] Graphical representation 60 may be a photograph, avatar or any other image; fig4}
	a data input element within and electronically connected to the system through which a user can cause data to be input into the system, {see at least [0077] user may enter commands and information into the computer 110 through input devices such as a keyboard 162 and a pointing device 161, commonly referred to as a mouse, trackball or touch pad. Other input devices (not shown) may include a microphone, joystick, game pad, satellite dish, scanner, or the like; fig8}   
	a storage element within and electronically connected to the system … {see at least [0011] bots stored as contacts}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt to include the elements of Carlson.  One would have been motivated to do so, in order to provide the system with the necessary data and store that data.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Degenhardt evidently discloses a helper bot system.  Carlson is merely relied upon to illustrate the functionality of inputting and storing data in the same or similar context.  As best understood by Examiner, since both a helper bot system, as well as inputting and storing data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Degenhardt, as well as Carlson would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Degenhardt / Carlson. 

Degenhardt, Carlson does not disclose, however, Di Profio discloses:
	… utilization of APIs … {see at least [0041] if a web service provided on the network 2 is set so as to operate in concert with the agent 100a, the information gathering unit 101 may gather information by regularly monitoring such web services. As one example, the information gathering unit 101 may use authorization by a secure AP/ (Application Programming Interface) such as OAuth to automatically gather data (location information, status, schedule, and the like) for an individual user from respective services; [0066] The agent 100a is configured so as to be capable of communication with another user (or the information processing apparatus used by another user) or another agent. To do so, as one example the agent 100a may have an AP/ (Application Program Interface) for accessing information constructed in the database 11 0a. More specifically, as one example the agent 1 00a may have an AP/ for accessing information constructed in the database 110a as a REST (Representational State Transfer) web service} 
	wherein such BOT system learns to do a task autonomously using case-based reasoning artificial intelligence techniques to learn from prior use of the BOT system, thus engaging short term memory and long term memory to successfully fulfill requests remembered using such case based reasoning to recall, replay, adapt, and resave with new indices and accordingly removing not only the complexity of operation as the number of applications to be used scale up, but also reducing the need to assist such user in operation. {see at least [0056] The information disclosure control unit 103 may automatically learn the disclosed range of information from the results of the user determining whether to permit disclosure. As one example, if determinations to permit the disclosure of information to a specified user are made consecutively, the information disclosure control unit 103 may make a setting so that information is actively disclosed to such specified user. As another example, if determinations to prohibit the disclosure of information to a specified user are made consecutively, the information disclosure control unit 103 may make a setting so that information is not disclosed to such specified user. The claim element “to recall, replay, adapt, and resave with new indices and accordingly removing not only the complexity of operation as the number of applications to be used scale up, but also reducing the need to assist such user in operation” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson to include the elements of Di Profio.  One would have been motivated to do so, in order to extend the assistance provided to the users. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Degenhardt, Carlson evidently discloses a helper bot system.  Di Profio is merely relied upon to illustrate the functionality of a system doing the task by itself in the same or similar context.  As best understood by Examiner, since both a helper bot system, as well as a system doing the task by itself are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Degenhardt, Carlson, as well as Di Profio would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Degenhardt, Carlson / Di Profio. 

Degenhardt, Carlson, Di Profio does not disclose, however, Kacarov discloses:
	an authentication element within and electronically connected to the system that can confirm the user's identity; {see at least (10)/[1:55-2:2} (13)/[2:25-36] To verify that the data was sent by the person or organization claiming to send it requires a "digital certificate" which is issued by a certification authority. A signed digital certificate contains a message digest of the certificate encrypted using the private key of the certificate authority. Thus, any recipient of the certificate can decrypt the digest using the certificate authority's public key (i.e., and verify that the reminder of the certificate has not been corrupted). Digital certificates are specified by the X509 international standard which specifies a format for representing public keys and other types of information related to an entity (e.g., a user, application, company or any other entity with a public key)")} 
   	wherein the at least one BOT is invoked to ensure that at least one generated response is secure and at least one such response is customized based in part upon specific data; and {see at least [2:25-36] To verify that the data was sent by the person or organization claiming to send it requires a "digital certificate" which is issued by a certification authority. A signed digital certificate contains a message digest of the certificate encrypted using the private key of the certificate authority. Thus, any recipient of the certificate can decrypt the digest using the certificate authority's public key (i.e., and verify that the reminder of the certificate has not been corrupted). Digital certificates are specified by the X509 international standard which specifies a format for representing public keys and other types of information related to an entity (e.g., a user, application, company or any other entity with a public key)"). The claim element “to ensure that at least one generated response is secure and at least one such response is customized based in part upon specific data” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio to include the elements of Kacarov.  One would have been motivated to do so, in order to improve the overall security of the system.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Degenhardt, Carlson, Di Profio evidently discloses a helper bot system.  Kacarov is merely relied upon to illustrate the functionality of authenticated user and secure response in the same or similar context.  As best understood by Examiner, since both a helper bot system, as well as authenticated user and secure response are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Degenhardt, Carlson, Di Profio, as well as Kacarov would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Degenhardt, Carlson, Di Profio / Kacarov. 

Regarding Claim 5 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Di Profio further discloses:  wherein the inputted data includes information from at least one of the following categories: 
	Demographic Information: User Name Optional Password Date of Birth City of Birth Primary phone number Secondary phone number Email Address Street Address City State Zip Code Country Emergency Contact Name Emergency Contact Phone Number Emergency Contact Email; Financial Information: Bank Names Bank Account Numbers Bank Routing Numbers Credit Card Types Credit Card Account Numbers Credit Card Expiration Dates Other Payment Method Other Payment Method Name o Other Payment Method Account Number; 
	Personal Information: o Popular social media environments including friend list, family list, and significant other o Popular applications including shopping sites, and search engines * BOT-enabled applications and web sites; {see at least [0064] personal information about user; fig9, [0096]}
	Health Information: o Blood Type o Blood Pressure Category as Normal, Borderline, High, Family Health History Information o Known Medical Conditions as Hypertension, Disorders, Diseases, Etc. o Date of most recent hospital or clinic encounter o Description of most recent encounter o Food Allergies as Peanut, Seafood, etc. o Most Recent Pulse with Date/Time o Most Recent Blood Pressure Reading with Date/Time; 
	Entertainment Information: o Preferences for how you like to experience entertainment including:- Alone - With Family including members of Family List and Effective Date - With Friends including members of Friend List and Effective Date - With Significant Other as Romantic, Platonic and Effective Date o Preferences for what kinds of things you like to watch including TV shows, Movies: - Drama - Action - Comedy - Other o Preferences for what categories of things the user might like to consume comprising a method for allowing the user to indicate said preferences in ranked order: - Sports events as Boxing, Fishing, Basketball, Etc. - Movies as per specific Movie Preferences as Drama, Comedy Etc. - TV Shows as Home Improvement, Nature, Etc. - Sitcoms as specified by user o Value Preferences indicating on a scale from 1 to 10, the user's willingness to watch programs containing that type of program content. - Sexual Tolerance - Profanity Tolerance - Nudity Tolerance - Violence Tolerance - Educational Content o A value preference indicator that indicates for each value preference if the user is for (1) or against (0) the type of program content. o Security Preferences that enable the user to indicate what data items they would like to protect with Internet security. o Settings information: - Demographic - Health - Financial - Social - Other Configuration settings: - Amount of time in minutes before an event to be notified about event - Dollar limits set for automatic purchases {see at least fig2, rc101, [0039]-[0042] information gathering unit}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of REFB.  One would have been motivated to do so, in order to ZZ.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  REFB is merely relied upon to illustrate the additional functionality of YY in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 6 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Degenhardt further discloses:  wherein the system can 
	actively elicit service requests from a user, {see at least [0024]: “FIG. 3 shows an exemplary embodiment of a user interface 300 illustrating a use case and product of a collaborative bot. The user interface 300 shows a discussion group query 302 by a user 304. The query 302 includes a question (collaborative data) seeking information for a specific topic (i.e. where to find specific information about a product)”; [0015]: “the bot provides an answer to a problem or query”; and Fig. 3)}   
	interpret user directives, {see at least [0012]: “The bot system includes one or more bots that automatically and systematically traverse the collaborative data, extract the "idea" behind the collaborative information using a text mining tool”; [0015]: “the bot provides an answer to a problem or query. The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110”; and [0021])}  
	disambiguate among competing directives, request, and {see at least [0018]: “The collaboration services 106 also include a notification service 105 configured to inform users about duplicate or obsolete information regarding the output of the collaborative bot service 104”; and [0023]: “At 216, the bot may receive new instructions, i.e. to look for a different type of information or to crawl a different source of collaboration data. If new instructions are to be received, the method begins again at 202. If not, the bot maintains its task of monitoring the same source of collaboration data for the same type of information”)}  
	receive clarifying directives or canceling directives as needed, and {see at least [:0018] “The collaboration services 106 also include a notification service 105 configured to inform users about duplicate or obsolete information regarding the output of the collaborative bot service 104”; and [0023]: “At 216, the bot may receive new instructions, i.e. to look for a different type of information or to crawl a different source of collaboration data. If new instructions are to be received, the method begins again at 202. If not, the bot maintains its task of monitoring the same source of collaboration data for the same type of information”), and carry out or initiate service requests based on the understanding of the directive ([0012]: “The bot system includes one or more bots that automatically and systematically traverse the collaborative data, extract the "idea" behind the collaborative information using a text mining tool, and create one or more links between different parts of the collaborative information, to other resources or to people who can contribute”; [0015]: “the bot provides an answer to a problem or query. The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time”; and [0021]}  
	carry out or initiate service requests based on the understanding of the directive. {see at least [0012]: “The bot system includes one or more bots that automatically and systematically traverse the collaborative data, extract the "idea" behind the collaborative information using a text mining tool, and create one or more links between different parts of the collaborative information, to other resources or to people who can contribute”; [0015]: “the bot provides an answer to a problem or query. The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time”; and [0021]}  

Regarding Claim 7 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Degenhardt further discloses:  
digital security architecture. {see at least [0013]: “The bot administration interface 102 can also include security and access controls”)
a user-directed search filter and {see at least [0021]: “At 202, a bot receives instructions for its purpose, i.e. the type of information and/or content for which it will search and process. At 204, the bot traverses text-based information from a source of collaboration data. The bot employs a text mining tool to determine the context of the source of collaboration data, and at 206 extracts a topic from at least a portion of the collaboration data”; [0018]: “The collaboration services 106 also include a notification service 105 configured to inform users about duplicate or obsolete information regarding the output of the collaborative bot service 104”; and paragraph 19: “The task of extracting the topic or determining the underlying idea of the resources is facilitated by a repository framework 108 that allows uniform access to all types of collaboration data resources--no matter whether they are discussion threads, feedback texts or even online chat entries”)}  
a digital library architecture, {see at least [0012]: “Collaboration data includes information from a source stored in a repository”; and [0014]: “The collaboration data 110 includes, but is not limited to, web pages, discussion threads, FAQ's, feedback loops, requests for information and/or help, problem descriptions, chats, e-mails, etc.”)}

Regarding Claim 8 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Degenhardt further discloses:  
	wherein the communications element generates at least one response to the user that entails the work execution of at least one BOT {see at least fig2, rc212, rc214, [0021]-[0023] requested information is provided}  
	wherein the work entails the service of organizing documents for consumption in a manner consistent with inputted data (user value preferences) from the user. {see at least [0020] retrieve and classify text according to desired user preferences}  

Kacarov further discloses: 
	wherein the digital library architecture is interoperable with a repository of digital documents and helps the user plan activities associated with the consumption of the documents and {see at least fig13, rc1304, rc1306, (82)-(84)/[13:35-14:9]} schematics and directives (reads on heling planning}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of Kacarov.  One would have been motivated to do so, in order to deposit an retrieve search results.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  Kacarov is merely relied upon to illustrate the additional functionality of a library architecture in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 9 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 8. Degenhardt further discloses:  
	in which the storing element comprises of a library of searchable elements of possible interest to at least one user, {see at least [0020] retrieve and classify text according to desired user preferences}  
	wherein such elements can be ranked within categories according to the likelihood that at least one user will find at least one element of interest. {see at least [0020] retrieve and classify text according to desired user preferences (preferences reads on elements of interest)}    

Regarding Claim 10 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Degenhardt further discloses:  
	a user-directed search filter, {see at least fig2, rc202, rc206, rc208, [0021]-[0022] receive instructions, extract topic from collaboration data (reads on user-defined filter)}  
	wherein the system processes inputted data that directly includes directives incorporating search criteria to execute scripts that coordinate at least one invoked BOT that performs search functions, {see at least fig2, rc206, rc208, [0021]-[0022] extract topic from collaboration data (reads on user-defined filter)}  
	wherein at least one search function comprises search algorithms not limited to but including {see at least fig2, rc204-rc210, [0021]-[0022] (“repeating” the crawling reads on inclusive search algorithm)}  
	processing and filtering the search results of an existing search engine, and {see at least fig2, rc204-rc210, [0021]-[0022] (“repeating” the crawling reads on processing and filtering the results)}   
	at least one search function generates at least one response to the user via at least one user interface via at least one device {see at least fig3, rc312, [0025] bot shows a link to an information source}  
	wherein the communication element can transmit such response to the user in at least one of the following forms: 
	o a list of web links to web sites containing information about the search keywords. {see at least fig3, rc312, [0025] bot shows a link to an information source} 
	o a report where the searched for content is extracted from web sites of interest and composed into a document and is returned to the searcher {see at least fig3, rc312, [0025] bot shows a link to an information source}
	o a multi-media report where the report comprises pictures and video in addition to text
	o summaries of the search topic by counting, quantifying and composing statistical results about the search topic 
	o graphics showing such analytical and statistical summaries about the search topic. 

Carlson further discloses: 
	the rank ordering among digital documents of interest to the user for those embodiments of the system that are interoperable with a repository of digital documents and {see at least [0040] finding matches to a search and ranking them}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of Carlson.  One would have been motivated to do so, in order to retrieve faster the documents.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  Carlson is merely relied upon to illustrate the additional functionality of ranking documents in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 11 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 10. Carlson further discloses:  
	wherein the system is electronically connectable to an external search engine that process request using various information elements. {see at least fig1, rc10, [0023]-[0024] “crawler” reads on search engine that uses information elements; [0035] the inference engine may initiate a search of information received from remote databases via search engine 28”; [0037]: “the inference engine 20 may alternatively determine that the user is requesting information that is not found in knowledge base 22, but instead may be found upon a search of an external database over the World Wide Web. For example, the user may query the bot about current events and news, weather reports, driving directions, movie times, stock quotes, or any conceivable topic that the user believes may be researched over the World Wide Web. In such instances, the inference engine 20 may query the search engine 28 to perform a search for the requested information”; [0041]: “one or more the above-described engines and modules may be separated from each other and implemented in any one of the IM client, IM server or third party server”; }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of Carlson.  One would have been motivated to do so, in order to complement the activity of the search bots.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  Carlson is merely relied upon to illustrate the additional functionality of a search engine in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 12 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Carlson further discloses:  
	wherein the user can select the selected inputted data can be interpreted and the selection is the result of a financial transaction. {see at least [0069] bank transactions via automated teller machines; [0027]; [0029]}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of Carlson.  One would have been motivated to do so, in order to expand the bots’ search in the financial area.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  Carlson is merely relied upon to illustrate the additional functionality of selecting financial results in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.    

Regarding Claim 13 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Degenhardt further discloses:  
	wherein the user can input data recognizable to the system as an intent to add or subtract at least one BOT to or from a personal helper BOT system … {see at least [0014]-[0015] separately programmable bots (reads on team of bots); [0017] running bots in a batch mode (reads on team of bots whose running is coordinated)}

Carlson further discloses: 
	… as a result of a financial transaction with a BOT store comprising purchasable selections of useful teams comprising at least one BOT. {see at least [0069] bank transactions via automated teller machines}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of Carlson.  One would have been motivated to do so, in order to expand the bots’ search in the financial area.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  Carlson is merely relied upon to illustrate the additional functionality of selecting financial results in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 14 – Degenhardt, Carlson, Di Profio, Kacarov discloses the limitations of Claim 1. Degenhardt further discloses:  
	a security architecture {see at least [0013] security control}  
	the translation of the inputted data into action steps that invoke at least one Security BOT, {see at least [0015] Each bot is further configured to extract a topic from the portion of collaboration data 110, and create a link between the portion of collaboration data 110 and an information resource related to the collaboration data 110 based on the topic ... The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time; [0016] The bots can be programmed to automatically insert relevant information into a collaborative process. Examples include inserting a link pointing to a relevant document or web page into a discussion group, proposing an answer for an FAQ, establish cross-link between two similar discussions. The bots can also be programmed to invite an expert to participate in a collaborative process. Examples of this are inviting an expert into a discussion group or inviting an expert to participate in a chat session; [0017], [0020]; [0014]-[0015] separately programmable bots (reads on team of bots); [0017] running bots in a batch mode (reads on team of bots whose running is coordinated)}   
	the execution of the authentication procedure based on at least one translation, and {see at least (10)/[1:55-2:2} (13)/[2:25-36] To verify that the data was sent by the person or organization claiming to send it requires a "digital certificate" which is issued by a certification authority. A signed digital certificate contains a message digest of the certificate encrypted using the private key of the certificate authority. Thus, any recipient of the certificate can decrypt the digest using the certificate authority's public key (i.e., and verify that the reminder of the certificate has not been corrupted). Digital certificates are specified by the X509 international standard which specifies a format for representing public keys and other types of information related to an entity (e.g., a user, application, company or any other entity with a public key)"); [0015] The bots execute a process to gain a logical "understanding" of the portion of collaboration data 110, and based on that knowledge, link the collaboration data 110 to other information, the topic of which is predetermined or determined in real-time; [0016]}   
	the generation of at least one response representative of a work of authentication procedure comprising but not limited to verification of data that had been inputted prior to the authentication event. {see at least [0015] create a link between the portion of collaboration data 110 and an information resource related to the collaboration data 110 based on the topic ... bot provides an answer to a problem or query"; [0016], [0025] The bot then will generate a link 312 to an information source based on the topic; [0014]-[0015] separately programmable bots (reads on team of bots); [0017] running bots in a batch mode (reads on team of bots whose running is coordinated)}   

Kacarov further discloses: 
	wherein the coordination element synthesizes a procedure for authenticating the user comprising {see at least (10)/[1:55-2:2} (13)/[2:25-36] To verify that the data was sent by the person or organization claiming to send it requires a "digital certificate" which is issued by a certification authority. A signed digital certificate contains a message digest of the certificate encrypted using the private key of the certificate authority. Thus, any recipient of the certificate can decrypt the digest using the certificate authority's public key (i.e., and verify that the reminder of the certificate has not been corrupted). Digital certificates are specified by the X509 international standard which specifies a format for representing public keys and other types of information related to an entity (e.g., a user, application, company or any other entity with a public key)")}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Degenhardt, Carlson, Di Profio, Kacarov to include additional elements of Kacarov.  One would have been motivated to do so, in order to improve the overall security of the system.  In the instant case, Degenhardt, Carlson, Di Profio, Kacarov evidently discloses a helper bot system.  Kacarov is merely relied upon to illustrate the additional functionality of authenticating the user in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20200341970 A1	2020-10-29	60	Rodrigues; Eduardo Ribeiro	BOT EXTENSIBILITY INFRASTRUCTURE; The present disclosure relates generally to techniques for extending or customizing base skills (e.g., chatbots). According to certain embodiments, a bot extension infrastructure is provided to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include JSON extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a JSON extension that describes the changes to be made to the metadata of the base skill.
US 20170372227 A1	2017-12-28	14	HOSABETTU; Raghavendra et al.	
System and Method for Dynamically Training BOTs in Response to Change in Process Environment; This disclosure relates to system and method for dynamically training bots in response to change in process environment. In one embodiment, the method comprises detecting the one or more changes in the process environment, and determining a need for training the one or more BOTs based on the one or more changes in the process environment. In response to the need, the method further comprises recording the one or more changes in the process environment until a conformation of the process environment to a pre-existing process environment with respect to the one or more BOTs, and dynamically training the one or more BOTs based on the recording of the one or more changes.
US 20200065685 A1	2020-02-27	17	Chenny; Rahul et al.	REDUCING MEAN TIME TO FIND PROBLEMS IN ENTERPRISE INFORMATION TECHNOLOGY SYSTEMS USING BOTS; Embodiments describe an approach for leveraging Bots across various layers of an enterprise information technology system for reducing mean time to find problems (MTFP). The approach comprising: determining if one or more system Bots can identify one or more issues in an enterprise information technology system. Escalating the one or more issues to one or more process Bots. Invoking one or more MTFP computation engines from related Bots in communication with the one or more process Bots. Identifying the one or more issues in the enterprise information technology system by the one or more MTFP computation engines. Updating a knowledge repository with attributes of the identified one or more issues, wherein the one or more process Bots can cognitively learn from the data stored on the knowledge repository; and outputting the one or more identified issues to a user.
US 20160044380 A1	2016-02-11	35	Barrett; Bertrand	PERSONAL HELPER BOT SYSTEM; MyBOTS.Tv—the personal helper BOT system utilizes a customizable personal assistant in the form of an avatar to engage its owner in a conversational manner with natural language commands to coordinate activity of a team of autonomous helper BOTs. Among a variety of other tasks, BOTs, which are software applications that run automated tasks over the Internet, collaborate to create the owner's schedule, maintain his/her to-do list, obtain personally interesting information, provide personalized services and searches, perform web site transactions, use all types of web apps, complete tasks and/or synthesize useful products for their owners.
US 20170221072 A1	2017-08-03	81	Athuluru Tlrumala; GiriSrinivasaRao et al.	
END-TO-END SITUATION AWARE OPERATIONS SOLUTION FOR CUSTOMER EXPERIENCE CENTRIC BUSINESSES; An end-to-end situation awareness system to monitor, track, and improve a customer experience in service delivery includes network interfaces communicatively coupled to a plurality of devices distributed throughout a service location; one or more processors; and memory comprising computer-executable instructions, the computer-executable instructions include: design bots adapted to automatically build process maps for any process in the service delivery to give each operations role and each customer notification about the state of the process, wherein the design bots automatically categorize each process into operations excellence categories and the design bots communicate with the sensors, wearable devices, and mobile devices; and delivery bots adapted to automatically build process priorities for any process and notify each operations role, team and customer as needed for action, wherein the priorities are automatically categorized on different dimensions of operations efficiency and wherein the delivery bots communicate with the sensors, wearable devices, and mobile devices.
US 20190317803 A1	2019-10-17	26	MAHESHWARI; Mudit et al.	Automated Process Flow Learning; Embodiments perform an automated process flow using machine learning. Embodiments train a machine learning component using training data that represents a user's past interactions with a software application when performing a plurality of process flows. Each process flow includes a series of tasks in a sequence. Embodiments receive data related to tasks within the software application. Embodiments predict, using the trained machine learning component, a series of tasks and a sequence for the predicted series of tasks based on the received data. Embodiments then perform the predicted series of tasks in the predicted sequence.
US 20140278951 A1	2014-09-18	16	O'Connor; Neil et al.	SYSTEM AND METHOD FOR IDENTIFYING AND ENGAGING COLLABORATION OPPORTUNITIES; A business development system for an enterprise is provided. The business development system includes a target searching module that seeks and engages a potential target in a promotional activity for gaining reward points. The business development system further includes a strategy determining module that analyzes circumstances for determining a suitable persona and interaction strategy for engaging the potential target. The business development system further includes a strategy executing module that interactively engages with the potential target by applying the determined persona and strategy for engaging the potential target into the promotional activity. Additionally, the business development system includes a strategy sharing module that stores information related to interaction with the potential target in an experience database.
US 20200387550 A1	2020-12-10	35	Cappetta; Christopher L. et al.	
SYSTEM AND METHOD FOR GENERATION OF CHAT BOT SYSTEM WITH INTEGRATION ELEMENTS AUGMENTING NATURAL LANGUAGE PROCESSING AND NATIVE BUSINESS RULES; An information handling system and method for generating a customized chat bot integration software system wherein a processor imports a chat bot template process flow into a chat bot integration process-modeling user interface which includes visual interface modeling elements corresponding to code sets, wherein the chat bot integration process-modeling user interface may include visual, drag-and-drop icons representing specific units of work for a specific chat bot integration process and modifying and customizing the visual interface modeling elements in a custom chatbot integration software system via an import wizard user-interface allowing selection of operation objects from the plurality of operation objects for each visual interface modeling element. The information handling system and method utilizes a fulfillment and response database with chat bot conversation history and association of intent and slot combinations with chat bot query responses or data locations and a natural language processing platform to determine an intent and a slot in chat bot queries to generate both simple and dynamic a chat bot query response via the customized chat bot integration software system interfacing with a plurality of data formats.
US 20210081837 A1	2021-03-18	67	Polleri; Alberto et al.	MACHINE LEARNING (ML) INFRASTRUCTURE TECHNIQUES; The present disclosure relates to systems and methods for a machine learning platform that generates a library of components to generate machine learning models and machine learning applications. The machine learning infrastructure system allows a user (i.e., a data scientist) to generate machine learning applications without having detailed knowledge of the cloud-based network infrastructure or knowledge of how to generate code for building the model. The machine learning platform can analyze the identified data and the user provided desired prediction and performance characteristics to select one or more library components and associated API to generate a machine learning application. The machine learning can monitor and evaluate the outputs of the machine learning model to allow for feedbacks and adjustments to the model. The machine learning application can be trained, tested, and compiled for export as stand-alone executable code.
US 20190018675 A1	2019-01-17	16	Ang; Christopher	Artificially Intelligent Self-Learning Software Operating Program; A method of training a computer program to recognize software application controls includes: providing a controller and a memory coupled to the controller, wherein the controller is configured to: receive a plurality of images of one or more GUIs of one or more software applications, analyze the one or more GUI images via an image recognition algorithm to identify a position and associate a function for each of one or more user input controls found in the images, generate a set of execution instructions including the identified position of the input controls and their associated functions, test the accuracy of the execution instruction by executing the identified input controls in the one or more software applications and analyze one or more images captured to show the results of the execution.
US 10958689 B1	2021-03-23	38	Ganesan; Dhurai et al.	Systems and methods for bot-on-bot security verification; In an embodiment, another general aspect includes a method including, by a compliance bot deployed on a computer system including a system of bots, monitoring the system of bots for deployment activity. The method also includes, responsive to the monitoring, identifying activity indicative of deployment of a particular bot. The method also includes determining an automation type of the particular bot. The method also includes retrieving compliance rules corresponding to the automation type of the particular bot. The method also includes retrieving data from the particular bot. The method also includes automatically checking compliance of the particular bot with the compliance rules based on the retrieved data. The method also includes, responsive to a determination that the particular bot is noncompliant, automatically invalidating the particular bot.
US 10303517 B1	2019-05-28	26	Sloyan; Tigran et al.	Automated evaluation of computer programming; Techniques are described for analysis and evaluation of different computer programs developed by different users to accomplish programming tasks. A computer programming evaluation system provides users with one or more programming tasks and ability to input source code to solve the programming tasks. In an embodiment, using a client computer system, a user initiates a computer programming session with a programming system. As a result of the session, the client computer system is provided with user interface elements allowing the user to view one or more programming tasks and submit to the programming system source code for the one or more programming tasks. In an embodiment, different modes are used by the programming system to evaluate quality of the computer programming performed by a user in terms of accomplishing the programming task. By collecting result metrics from evaluations and comparing with complexity data of the programming tasks, the programming system generates a graph-based quantified knowledge map of computer programming for a user. Non-limiting examples of modes for evaluation of the computer programming include a practice mode, an arcade mode, versus mode, a bot mode and a bot training mode. In an embodiment, to execute source codes in parallel, a programming system may include multiple programming servers. Each programming server is a separate computer system that, in some embodiments, is a cloud computer system allocated from cloud services. Executing different instances of source code on different programming servers improves both the security and scalability of the programming system.
EP 3220265 A2	2017-09-20	21	HOSABETTU RAGHAVENDRA et al.
METHOD AND SYSTEM FOR DYNAMICALLY INTEGRATING BOTS; Disclosed herein is a method and system for dynamically integrating a plurality of BOTs. The method comprises creating the plurality of BOTs offering one or more automated services, wherein each of the plurality of BOTs has a common BOT structure comprising one or more field parameters. One or more predefined functions are assigned to each of the plurality of BOTs, wherein at least one of the one or more predefined functions comprises a function value. A maturity score for each of the plurality of BOTs is determined based on the one or more field parameters and the function value upon assigning the one or more predefined functions to each of the plurality of BOTs. Finally, the plurality of BOTs are integrated by synchronizing data amongst the plurality of BOTs based on the maturity score.
WO 2019040436 A1	2019-02-28	83	OGAWA STUART et al.	COMPUTING ARCHITECTURE FOR MULTIPLE SEARCH BOTS AND BEHAVIOR BOTS AND RELATED DEVICES AND METHODS; The amount and variety of data being generated is becoming too extreme for many computing systems to process, and is even more difficult for information systems to provide relevant data to users. A distributed computing system is provided that includes server machines that form a data enablement platform. The platform includes: a plurality of data collectors that stream data over a message bus to a streaming analytics and machine learning engine; a data lake and a massive indexing repository for respectively storing and indexing data; a behavioral analytics and machine learning module; and multiple application programming interfaces (APIs) to interact with the data lake and the massive indexing repository, and to interact with multiple applications. The multiple applications are command cards, and each command card includes a directive module, a memory module, search bots, and behavior bots that operate at least within the data enablement platform.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.


With respect to Applicant’s Remarks as to the claims being interpreted under 35 USC § 112(f).
	The interpretation is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Applicant respectfully submits that the claims, as amended and with the backdrop of teachings of Enfish, LLC. v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016) and similar case law, are directed to the way a specific computer-based system operates and are allowable.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, it is not proper practice to go and find a single Court decision and use the general arguments from that decision to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision, which in the instant situation it does not.
Second, the eligibility analysis, in general, is about eligibility and not about allowability.  

Applicant submits “Applicant asserts that similar to the data storage and retrieval system in the Enfish case, the amended claims present inventions that are specifically directed to a specific operation.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Being “specifically directed to a specific operation” is not an eligibility criterion (see 2019 PEG, 2019 Revised PEG).   

Applicant submits “Mindful of the foregoing, Applicant also notes that the patentability in this area - i.e., computer technology - does not have to be based upon changes to or improvement of hardware. In fact, the Enfish court held that " ... the improvement is not defined by reference to "physical" components does not doom the claims."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis, in general, is about eligibility and not about allowability.   

Applicant submits “With respect to the present invention, Applicant asserts that the "improvement" arises, in part, from the automated efficiency achieved through the interaction amongst the BOTs and between a BOT and preexisting computer technology, in which the functionality of the system in general, and the preexisting computing technology specifically are improved.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to personal helper bot systems. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically program personal helper bot systems (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art personal helper bot engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art personal helper bot engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular personal helper bot engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).  

Applicant submits “The test for whether a claimed invention, even at a high level of abstraction, is or is not significantly more to its users than a generic computer requires the consideration of factors that are very specific. Claims 1-4 are allowable in that the claimed invention exhibits significantly more value to its user than a generic computer, wherein the patent invention, through its use, improves computing functionality.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis, in general, is about eligibility and not about allowability.  
Second, Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to personal helper bot systems. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically program personal helper bot systems (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art personal helper bot engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art personal helper bot engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular personal helper bot engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

Applicant submits “By way of example, Applicant asserts that the claimed invention provides significantly improved and more computing functionality in its novel application of computer science and artificial Intelligence techniques support of more timely, enhanced, and higher quality functionality that inherently saves user's time. These improvements are achieved, in part, by offloading activities amongst bots with less than typical user input - thereby automating, in a more efficient manner, the 'help' provided to users.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to personal helper bot systems. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically program personal helper bot systems (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art personal helper bot engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art personal helper bot engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular personal helper bot engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).   

Applicant submits “Applicant also notes that, among other things, the use of case-based reasoning artificial intelligence techniques to learn from prior activities, the engaging of the system short term memory and long-term memory, in fact does improve the functioning of a computer and/or other technology, as one of ordinary skill in the art would know.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Applicant notes the Examiner's apparent understanding that Degenhardt and the inventions in the present application are not directed to the same field of endeavor. Indeed, there can be no reasonable dispute that Degenhardt's bots are not directed to the endeavor unde1taken by Applicant's helper BOTs (which, for example, collaborate to provide intelligent personal assistance). Therefore, the issue here is whether Degenhardt is reasonably pertinent to the problem addressed by Applicant. Applicant submits that it is not.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, it is not beat practice to define the fields of endeavor so narrowly, that only one application, best case very few applications, will make it in that grouping. 
Second, based on Examiner’s definition of fields of endeavor, Applicant’s invention and Degenhardt are in the same field of endeavor, i.e. the workings of bots and bot teams. 
Third, the aim of patent prosecution is to allow the claims in view of the specification. Examiner notes that the “collaboration” aspect is not addressed in the claims at all and is mentioned only a single time as a peripheral remark on page 2 of the specification. One could hardly conclude that “collaboration”, is the focus of the instant application, or that this application, as currently supported by the specification, should be grouped into the a field of endeavor that entails collaboration of bots. 

Applicant submits “Accordingly, Applicant respectfully submits that Degenhardt is not reasonably pertinent because it neither (1) addresses the same problem nor (2) serves the same purpose as the device of claimed invention (as the claims have been amended).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner disagrees. As shown in the response immediately above, Degenhardt (1) addresses the same problem as disclosed by the claim language and (2) serves the same purpose as defined by the claim language.   

Applicant submits “Even the title of the Degenhardt work reflects the plurality of the intended use of the Degenhardt bots (in contrast, Applicant's use of the term "Personal" implies the intent at least for most embodiments to be a sole user).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Again, Degenhardt reads on the claim language as currently recited. The fact that Degenhardt might be directed to a plurality of users or a plurality of users, does not preclude that it is directed to a sole user as well. As a matter of fact, a plurality of users is composed of multiple sole users; users cannot be combined into a single entity.  

Applicant submits “Applicant has disclosed a system for assisting one user using a diversified team of collaborative bots, each of which performs different work in tandem so the team may provide its service to the user.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the current claim language, Degenhardt discloses the same aspects of utilizing teams of bots.   

Applicant submits “Conversely, BOTs, as defined by Applicant, process inputted data from the user to understand a service request or task it must perform for, and offload from the user. Applicant's BOTs then pursue any necessary processing means to satisfy the requested need of the applicable user. Applicant refers to the "processing means" as one or any combination of processes known to one with ordinary skill in the art as but not limited to the validation, organization, summarization, abstraction, aggregation, classification, filtration, prioritization, calculation, creation, and/or the dissemination of data.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Even if considering Applicant’s interpretation of the claims as being the valid (which is something to expect), Degenhardt reads on the claims as currently worded. This means that Applicant has to amend the claims in such a way that they reflect the declared interpretation.    

Applicant submits “The architecting the personal helper BOT system as set forth in the specification of Applicant's specification improve … Degenhardt' s system then applies some processing means to link them together for a user among at least two users in a collaborative work environment.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “Hence, missing from Degenhardt's system, and present Applicant's invention, is an explicitly inputted "user directive" (i.e., "user intent").” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Because in Degenhardt the user program and directs the bot(s) to perform one of more tasks, there clearly is "user directive" (i.e., "user intent").  

Applicant submits “Applicant's invention is not architected, as taught by Degenhardt, with "each bot [ ] configured to 'crawl' collaboration data AND extract a topic of a portion of the collaboration data."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Again, Degenhardt in combination with Carlson, Di Profio, Kacarov reads on the application claims as currently worded.    

Applicant submits “More importantly, there is nothing in Degenhardt to suggest that even if the "text mining tool" used in connection with and as part of Degenhardt' s system could ack.11owledge synonyms, that Degenhardt's device would have been capable of recalling that "car" / "automobile" / "vehicle" was a topic that had already been extracted and of linking the topic from before to the subsequent reference.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Even if Applicant’s remarks are regarded as being valid, Degenhardt in combination with Carlson, Di Profio, Kacarov reads on the application claims as currently worded.   

Applicant submits “In sum, Degenhardt is non-analogous to the claimed invention, does not qualify as prior art under 35 U.S.C. § 103, and for all claim rejections that are based on Degenhardt, cannot support the rejection of the claims, under 35 U.S.C. § 103.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See all the responses in the prior art rejection section above.   

Applicant submits “Just because, for example, Carlson suggest an input/output system does not mean that one would be motivated to use such elements, with or without the elements of Degenhardt, to solve the problems addressed by Applicant's invention. Merely referencing Degenhardt's system as a "helper bot system" and characterizing Carlson as illustrating "the functionality of inputting and storing data in the same or similar context" as Degenhardt does not lead to a showing that the combination teaches or suggests Applicant's invention.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the obviousness rejection based on 35 USC § 103 allows to combine an unlimited number of prior art references under certain conditions which are generally outlined at the begiing of the obviousness rejection chapter of the instant Office Action, as well as in: MPEP 2143    Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-08.2012]. 
The relevant courts have decided that combining that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  
Therefore, the techniques of combining well-known prior art elements in this context is a valid patent prosecution procedure (see the 35 USC § 103 statutes).  

Applicant submits “Turning now to the addition of Di Profio to the Degenhardt / Carlson combination, Applicant asserts that the mere reference to APis the automatic learning of a disclosed range of information from the results of the user determining whether to pem1it disclosure do not make the three reference combination dispositive of the patentability of Applicant's invention.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the response immediately above.   

Applicant submits “Applicant notes the Examiner's discussion of Applicant's "means for authenticating" and security in connection with Kacarov. Again (mindful of Applicant's statements and assertions above), with the failure of Degenhardt to function as the base of a Section 103 rejected, the now four reference combination is not a bar to the patentability of Applicant's invention.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See the response immediately above.   

Applicant submits “Given the nature of the art here, Applicant see no suggestion for combining any two references, not to mention the likelihood of any person in the art combining four (4) references. Accordingly, Applicant submits that prior art references should be considered independently, and, with such consideration, none teaches or suggests Applicant's invention.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Considering the prior art references independently is not a valid patent prosecution procedure (see the 35 USC § 103 statutes).  
  

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622